Citation Nr: 0003168	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tendinitis of both 
knees, residuals of a right hip injury, bilateral shin 
splints, residuals of a stress fracture of the right lower 
leg, torn groin muscles, disabilities manifested by chest 
pain and pain in the stomach area, and a kidney disorder 
including Gilbert's syndrome.

2.  Entitlement to an initial compensable evaluation for 
recurrent bloody nose.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1992 to 
February 1994.  

The current appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to 
service connection for the multiple disorders at issue, and 
granted entitlement to service connection for recurrent 
bloody nose with assignment of a noncompensable evaluation 
effective February 4, 1994.

The veteran provided testimony before a hearing officer at 
the RO in June 1995, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the June 15, 1995 hearing transcript for 
the veteran included multiple indications of questionable, 
inaudible, and indecipherable words.  The veteran's 
representative, in a letter to the veteran dated July 12, 
1995, noted the veteran's complaints and displeasure with the 
transcript, and that the veteran had been advised by the 
hearing officer to make corrections and to send them to him.  
It was also noted that for a small charge the veteran could 
secure a copy of the hearing tape.  

In file is what appears to be a corrected hearing transcript, 
with the notation, dated July 13, 1995, that a copy was sent 
to the veteran and his representative.  A Report of Contact 
dated August 10, 1995 shows the veteran's displeasure with 
the hearing transcript, to include the claim that 2 full 
pages were left out.  When informed that he could have 
another hearing, he stated that he wanted VA to decide his 
claim on the information he already provided.  It was also 
confirmed with the veteran that he had received a corrected 
transcript.  

The veteran was scheduled for a Travel Board hearing in July 
1999.  The letter of notification of this hearing was 
returned to the RO with the notation on the envelope that the 
letter was refused by the recipient, to be returned to the 
sender "(return to thieves)" as "I do not want to receive 
anymore mail from these assholes.  DC."  It appears to the 
Board that the RO has satisfied, to the extent permitted by 
the veteran, his requests for personal hearings.  No good 
reason has been provided to explain his failure to cooperate.  
Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
due when first asked.  See Evans v. West, 12 Vet. App. 22 
(1998).  

A rating action in January 1996 granted service connection 
for residuals of a stress fracture of the right foot, rated 
noncompensable.  An increased rating for this disorder was 
shown as an issue in a supplemental statement of the case 
(SSOC) in September 1997; however, in a letter to the veteran 
dated in October 1998, he was informed of the Holland v. 
Brown, 9 Vet. App. 324 (1996) determination, and the 
requirement for a separate NOD submission for any 
disagreement with the January 1996 rating action.  There is 
no recorded response from the veteran in this regard, and an 
increased rating for residuals of stress fracture of the 
right foot is not before the Board.  38 C.F.R. § 20.200 
(1999).


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
tendinitis of both knees, residuals of a right hip injury, 
bilateral shin splints, residuals of a stress fracture of the 
right lower leg, torn groin muscles, disorders manifested by 
chest pain and pain in the stomach area, and a kidney 
disorder including Gilbert's syndrome are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  The veteran without good cause failed to report for 
scheduled VA examinations associated with his initial 
compensable rating claim for a recurrent bloody nose.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
tendinitis of both knees, residuals of a right hip injury, 
bilateral shun splints, residuals of a stress fracture of the 
right lower leg, torn groin muscles, disorders manifested by 
chest pain and pain in the stomach area, and a kidney 
disorder including Gilbert's syndrome are not well grounded.  
38 U.S.C.A. § 5107(a) (West 19991).

2.  The veteran's claim for entitlement to an initial 
compensable evaluation for a recurrent bloody nose is denied 
as a matter of law.  38 C.F.R. § 3.655 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's examination for enlistment, dated in November 
1990, noted mild thoracic scoliosis.  He was 72 inches in 
height and weighed 149 pounds.  In his Report of Medical 
History, pain or pressure in chest was a condition he 
reported having in the past, or now had.  The only other 
problem reported was sea sickness.  It was noted that the 
veteran stated that he occasionally had chest pain for a few 
seconds, no doctor, no treatment.  He stated that it may be 
"heart burn."  

In April 1992 the veteran was seen for complaints of right 
hip pain for 2 weeks.  X-ray studies showed no fracture or 
callus.  He was given a physical profile in April, limiting 
activities.  Individual sick slips for the veteran show that 
in early April 1992 he was to be given light duty with no 
physical training and no running, for 30 days.  In late April 
1992, sore knees and left foot were noted, and subsequently 
there was a slip showing reevaluation of his knees and foot.  

A May 1992 screening note showed hip and knee tenderness, 
with no pertinent physical findings.  X-rays of the hip were 
negative.  The assessment was right inguinal sprain, 
bilateral PFJ (patellofemoral joint), and mild 
(indecipherable word) heel.  In early May 1992, sick slips 
recorded that he had extreme pain in the upper thigh area 
because of pulled or torn muscles, "re-evaluate knees."  He 
was to be given light duty for 3 days.  Several days later 
there was a slip for reevaluation of knees and "groin" 
muscle, and a profile for 5 days.  In June 1992 there were x-
ray studies for complaints of shin splint symptoms, rule out 
fracture.  The report showed exostosis, left proximal tibia 
and right proximal fibula.  

A July 1992 consultation sheet from internal medicine noted 
complaints of muscle shaking and twitching with strain.  
Bilirubin was 2.2 mg/dl (milligrams per deciliter).  The 
provisional diagnoses were bilirubinemia and muscle twitching 
on muscle strain.  Orthopedic consult was requested and 
performed later in July.  Examination of both legs showed no 
abnormality.  Internal medicine records show evaluation in 
August 1992 for complaints of tremor over several months, 
worsening with exertion and concentration.  The liver was 8 
centimeters by percussion, liver function tests (LFT"S) were 
normal, and total bilirubin was 1.5 mg/dl.  The assessment 
was probable Gilbert's, question of essential tremor.  Liver 
function tests were to be checked and bilirubin testing was 
to be repeated.  He was referred for neurology consult in 
August 1992, with a provisional diagnosis of probable benign 
essential tremor.  

The neurology consultation, in September 1992, noted the 
complaints of shaking of the arms and legs at rest and if 
doing something, since March.  The evaluation impression was 
benign essential tremor.

A sick slip dated the first of September 1992 showed that the 
veteran hurt his foot and was to get an x-ray and go to 
Brigade Medical clinic.  On the 2nd of September it was 
recorded that he was to do no running and no marching for 2 
weeks, and keep the cast clean and dry.  In mid September 
there was reference to cast removal in another 2 weeks, and 
in mid October he was not to wear combat boots, march or run 
for 2 more weeks.

The veteran was seen at an aid station in December 1992 
complaining of numbness of the left hand, radiating to the 
left forearm, since morning.  No trauma was reported.  He 
also stated that he was having pain to the left side and 
right lower quadrant and left sided back pain and discomfort 
for the past week.  The examining physician noted that the 
veteran gave a long history of dissatisfaction with the Army, 
to include "he intends to get out now."  There was no 
mention of the presenting complaints.  

When asked about his left hand he reported that when he woke 
up his left hand and arm were numb and tingly with a glove 
like distribution.  There were no pertinent clinical 
findings.  No abdominal or back tenderness was found, and no 
abnormality was noted.  The assessment was normal compression 
of neurovascular supply during sleep, and minimal muscle 
pain.  The examiner noted that the assessments were magnified 
by occupational situation.  The veteran was offered, and 
refused, a mental health consult.  

In May 1993 the veteran complained of "popping" behind the 
left knee for 3 days, since aerobics.  The only finding was 
tenderness to the upper medial of the left gastrocnemius, and 
the assessment was left mild gastrocnemius muscle strain.  In 
September 1993 the veteran was seen with complaints of 
intermittent chest pain for years.  He described it as dull 
with radiation, not associated with exertion.  The assessment 
was atypical chest pain, doubt cardiac etiology.  An 
electrocardiogram (EKG) was normal.  

A "Chapter" examination in December 1993 only found a 
rectal problem, no other disability was demonstrated.  It was 
noted that there were no permanent or temporary profiles.  He 
weighed 150 pounds.  The veteran, on his contemporaneously 
prepared Report of Medical History, wrote that he was in 
"bad health."  He checked 17 different medical problems 
that he ever had or had then.  

In the physician's summary it was noted that his atypical 
chest pain existed since childhood.  Reoccurring knee pain, 
exostosis of the left tibia and right fibula, and possible 
Gilbert's syndrome in August 1992 were noted.  The veteran 
wrote that his right hip, knee, lower leg, and foot were 
injured in a bad fall in March 1992.  In May he tore groin 
muscles at airborne school and in August he had a cast on his 
right leg for 5 weeks.  He also mentioned recurring hand 
tremor and chest pains since "I was a kid."  In January 
1994 he was treated for epistaxis, 1-2 times per week, with 
pressure on the nose stopping the hemorrhage.  Vascular 
plexus was noted bilaterally.  Cauterization was performed.

In July 1994 the veteran provided a list of disabilities 
incurred in service.  He reported stress fracture of the 
right lower leg in March 1992; tendonitis of both knees; shin 
splints, both lower legs; torn groin muscles in May 1992; 
recurring bloody nose; pain in stomach/kidney areas; injury 
to right hip in March 1992; injury to right foot in March 
1992; and chest pain in October and November 1993.  

The veteran was provided a VA examination in September 1994.  
He reported a fall during training, in March 1992, developing 
pain and swelling in the right ankle, right knee and 
laceration in the right hip area.  The laceration was 
complicated by infection.  Five months later he was evaluated 
and found to have a stress fracture in the right leg area, 
which was casted for 5 weeks or so.  He currently had no 
difficulty walking, running, and it had not interfered with 
his daily activities or required any treatment.  He also 
reported occasional nasal bleeding despite cauterization.  
Right knee injury in 1992 was noted, with development of left 
knee pain.  He also gave a history of occasional pain in the 
chest area, not associated with activity or radiation.  
Occasional mild pain in the left side of the abdomen and left 
area was reported with no history of gastrointestinal or 
kidney disorder.  

Physical examination showed the veteran to be 6 feet in 
height and weigh 156 pounds. His posture and gait were 
normal.  Examination of the nose showed no congestion or 
erosion of the mucosa, hypertrophy of the turbinates, nasal 
polyps or evidence of bleeding.  Cardiovascular and digestive 
systems were without abnormality.  There was no swelling and 
no tenderness in both knees and ankles.  

The range of motion in the knees and ankles was within normal 
limits.  He was able to walk on tiptoes and heels well, squat 
and bend down.  There was no atrophy in the upper or lower 
extremities.  Examination of the nervous system was without 
pertinent findings.  The diagnoses were history of left ankle 
spur resection; history of lower leg stress fracture; and 
chronic sinusitis.

The veteran, in hearing testimony in June 1995, recounted the 
fall in March 1992 that resulted in injury to his right hip, 
knee, and foot, and how his left knee started bothering him 
because he was favoring the right knee, Transcript (T.) pp. 2 
and 3.  He also recounted the right groin muscle injury, and 
treatment, T. pp. 3 and 4.  He stated that he weighed about 
159 pounds when he went in the service and lost weight and 
was thin.  He also noted his bloody noses, stomach pain, and 
elevated bilirubin count, T. pp. 4, 5, and 6.  Current kidney 
pain was reported, T. p. 7.  

It was noted that the stomach pain was in the stomach area, 
and left back side, T. p. 11.  He reported he was told by a 
person at the medical facility in Germany that x-rays showed 
a stress fracture in the right leg, T. p. 17.  There was 
discussion of Gilbert's "disease", and it was noted that 
his twin brother was thought to have the syndrome, T. p. 20.  
The veteran also recounted a story concerning trauma to his 
already injured right lower leg, T. pp.23 and 24.  He stated 
that his last nose bleed was 2 or 3 months before, T. p.24..

Received from the veteran at the time of the hearing in June 
1995, were copies of service medical records, some of which 
were dated and/or annotated or highlighted by the veteran.  A 
reported March 1992 document noted a right hip contusion with 
abrasion, with mild inflammation to the right hip.  The 
veteran reported on this document that he was originally 
denied x-rays of his right foot, leg and hip.  An April 23, 
1992 screening note showed complaint involving the right foot 
and both knees for 1 month.  It was noted that the veteran 
stated he landed on the right side 1 month before and hurt 
his foot.  There was no swelling or deformity of the knees.  
Palpation of both knees showed pain to the lateral aspect.  
The assessment was ITB (iliotibial band) syndrome/overuse 
syndrome.  

On April 30 he again complained of both knees hurting.  There 
were no pertinent findings.  The assessment was overuse 
syndrome.  He was seen in early May stating he had injured 
his tight thigh muscles, and had been treated at the 
emergency room (ER) the day before.  He also related his knee 
problems.  Point tenderness in the injured area was noted; 
there was no other finding.  The knee examination was normal.  
The assessment was muscle strain.

The veteran, in June 1992, complained of left knee pain and 
painful shins when walking.  He stated he had this problem 
since airborne school, and because of the problem did not 
complete the school.  The assessment was shin splint syndrome 
of both legs.  A document reported to be dated later in June 
1992, noted complaints of pain and numbness in both legs, and 
a history of shin splints.  A previous history of tendonitis 
in both knees, 2 months before, was also noted.  Other than 
tenderness there were no other findings for the knees.  The 
assessment was possible tendinitis.

Received in August 1995 were copies of records of private 
medical treatment for the veteran, for sunburn in February 
1994, and complaints of sharp pain in left back side, in 
April 1995.  The assessment was lower back pain.  It was 
noted that the veteran gave a history of spina bifida 
occulta.  

The veteran, in a statement in March 1996, again dwelt on the 
injuries to his right knee, right hip, and left knee.

The veteran was scheduled for examinations in July 1997, to 
include nose and throat examination, and failed to appear.  
No good cause has been given by the veteran in this regard.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4,3 (1999).


Analysis

Tendinitis of both knees

Mere injury and/or subjective complaints alone do not provide 
a basis for service connection.  There must be medical 
evidence of disability.  While the veteran is competent to 
provide testimony concerning his symptoms, the veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service, and his claims of medical 
causation are of limited probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Here, while the veteran's 
service medical records are certainly replete with knee 
complaints, those same records do not reflect any medical 
diagnosis of a chronic bilateral knee disorder.  The 
assessment in June 1992 was "possible" tendinitis of the 
knees, based on the veteran's complaints, as the physical 
examination at the time was normal.  Tendinitis of the knees 
was not a diagnosis on examination in December 1993.

The veteran's claim fails as he has not satisfied the first 
element for a well-grounded claim; there is no competent 
medical evidence of a current bilateral knee disability.  VA 
examination in September 1994 did not reveal any knee 
abnormalities or diagnosis of knee disability, and the 
veteran has not referred to any post-service treatment for 
his knees.  The failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Rabideau supra.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  

Since the appellant did not meet his initial burden, however, 
his claim is inherently implausible such that any error by 
the RO is harmless and he is not prejudiced. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Right Hip Injury

The Board does not dispute the veteran's claim of a fall in 
March 1992, or that he was injured in that fall.  Records do 
show contusion and abrasion of the hip in March 1992.  
However, as noted above, injury alone does not provide a 
basis for service connection.  It is for consideration that 
the X-ray study of the right hip in 1992 was negative.  No 
right hip disability was found on examination in December 
1993, and there was no diagnosis in service of a chronic 
right hip disorder.  The VA examination in 1994 found no 
right hip disability.  The veteran is not shown to be 
medically qualified to render an opinion as to the nature of 
the injury in service, or diagnosis a current disorder.  See 
Espiritu.  The first element of a well-grounded claim, 
medical evidence of a current right hip disability has not 
been satisfied, and the veteran's claim fails.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).



Bilateral Shin Splints

The veteran was diagnosed with bilateral shin splints in 
service, and x-ray studies in June 1992 were interpreted as 
showing exostosis (a cartilage capped bony projection arising 
from any bone that develops from cartilage) of the left 
tibia, and right fibula.  While the second element of a well-
grounded claim is satisfied, the question is whether he 
currently has shin splints, and if so whether they have been 
connected to service.  The answer to that question is no, he 
does not currently have bilateral shin splints, and his claim 
is not well-grounded as he does not satisfy the first element 
for a well-grounded claim.  The VA Examination in September 
1994 did not find bilateral shin splints and the veteran has 
not reported any treatment for shin splints post-service.  

The exostosis of the left tibia and right fibula, reported on 
x-ray study in service, while an objective medical finding, 
was not reported as a disability in service, or even post-
service.  And even if exostosis were found to be a 
disability, it would have to be shown to be medically related 
to the veteran's service.  The exostosis finding alone does 
not make the veteran's claim well-grounded.  Where the Board 
addresses in a decision a question that was not addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and, if not, 
whether the claimant has been prejudiced thereby.  

In this case, the RO resolved this issue on the merits 
whereas the Board finds that the appellant did not meet his 
initial burden of submitting a well grounded claim.  Since 
the appellant did not meet his initial burden, however, his 
claim is inherently implausible such that any error by the RO 
is harmless and he is not prejudiced. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. App. 425 
(1996).



Stress Fracture, Right Leg

The veteran has provided parole and written testimony that he 
had a stress fracture of the right lower leg in service.  In 
June 1992 there were x-ray studies of the veteran's legs, 
based on his complaints, to rule out stress fracture.  The 
studies did not show a stress fracture of the right leg.  
Orthopedic consultation in July 1992 showed no abnormality of 
the legs.  In early September 1992 the veteran had foot 
complaints and there was reference to a cast.  In mid 
September there was reference to a cast to be removed in 2 
weeks.  

While it is not clear just why the veteran was in a cast in 
September 1992, the December 1993 examination did not show 
any right leg disability.  The veteran reported in hearing 
testimony that he was told by a person at a medical facility 
in Germany that x-rays showed a stress fracture in the right 
leg.  In this regard, such hearsay medical evidence does not 
constitute medical evidence necessary for a well-grounded 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Even if records did show a stress fracture to the right leg 
in service, there would still have to be residual disability 
associated with that fracture in order for service connection 
to be considered.  Here, there is no medical evidence of 
right leg disability, and the first element of a well-
grounded claim is not satisfied and the claim fails.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Torn Groin Muscles

Service medical records show that the veteran had complaints 
of pain in the upper thigh area due to pulled or torn 
muscles.  The assessment was muscle strain.  He was profiled 
and treated conservatively.  No chronic groin muscle problem 
was shown on examination in December 1993, or on VA 
examination in September 1944.  The veteran has not provided 
any medical evidence of current groin muscle disability.  His 
claim is not well-grounded.  See Rabideau.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Chest Pain

The veteran reported having had chest pain on enlistment 
examination in November 1990.  He made further references to 
pre-service chest pain while in service.  An EKG in September 
1993, associated with complaints of chest pain, was normal.  
No disability related to the veteran's chest pain complaints 
was found in service.  The veteran's subjective complaints of 
chest pain, whether pre-service, or during service, have 
never been shown to be organic in nature, or associated with 
any disorder.  




The veteran was not found to have any disorder related to his 
subjective complaints of chest pain when examined by VA in 
September 1994.  Further, he has not provided any medical 
evidence of disability related to his chest pain complaints.  
His claim is not well-grounded.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Stomach Pain, Kidney Disorder, Gilbert's Syndrome

With respect to the veteran's claim related to stomach pain, 
he explained in hearing testimony in June 1995, that the pain 
was not the stomach itself, or a specific gastrointestinal 
problem, but only pain in the area of the stomach.  His 
complaints in service did not result in any finding of a 
gastrointestinal disorder, or any disability involving the 
stomach area.  There is no current medical evidence of any 
disability involving the stomach or stomach area and the 
claim is not well-grounded.  The veteran is not capable of 
determining the etiology of his stomach area symptoms, and 
his claim of disability is of limited probative value.  See 
Espiritu.  

With reference to a kidney disorder, none was shown in 
service, there is no medical evidence of any kidney disorder 
post-service, and the claim is not well-grounded.  

With respect to Gilbert's syndrome (familial nonhemolytic 
jaundice), it is for consideration that in service there was 
reference to "probable" and "possible" Gilbert's syndrome, 
apparently based on elevated bilirubin, with no definitive 
diagnosis, even with the veteran's reference to his twin 
brother having that syndrome.  After 1992 his service records 
were silent as to Gilbert's syndrome or elevated bilirubin.  
The veteran has not testified that he is being treated for 
Gilbert's syndrome or even that he currently has that 
disorder.  Even if it were assumed that the veteran could 
produce medical evidence of current Gilbert's syndrome, he 
would still have to provide medical evidence of nexus to 
service.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).

As the veteran's claims of entitlement to service connection 
for the multiple above-discussed disorders are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.  

Increased Rating

Criteria

VA regulations provide that as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist in not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumed the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).


Factual Background & Analysis

Service medical records show that the veteran was treated for 
nose bleeds in service, to include cauterization.  At that 
time he reported bleeding 1 to 2 times per week, and some 
nasal passage changes were noted.  When examined by VA in 
September 1994, no abnormality of the nasal passages was 
found.  The veteran reported only occasional nose bleeds 
since the cauterization.  By rating action in January 1995, 
service connection was granted for recurring bloody nose, 
rated as analogous to rhinitis, and a noncompensable rating 
was assigned, Diagnostic Codes 6599-6501.
The veteran testified in June 1995 that he still had nose 
bleeds, with the last one 2 or 3 months before.  While the 
veteran was scheduled for examinations in regard to his nose 
bleeds, he failed to appear, and no good cause was shown.  

He was advised in the September 1997 SSOC that as he did not 
report for examination, there was no basis to reconsider the 
evaluation of his nasal disorder, and if he was able to 
report for an examination he would advise the RO and an 
examination would be rescheduled.  
Given the presumption of regularity of the mailing of VA 
examination scheduling and considering the fact that the 
veteran has never contacted the RO to give adequate reasons 
for not reporting for an examination, the Board is satisfied 
that the veteran failed to report to the scheduled VA 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds the veteran's initial compensable 
evaluation claim for a recurrent bloody nose must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for tendinitis of both 
knees; residuals of right hip injury; bilateral shin splints; 
stress fracture of the right lower leg; torn groin muscles; 
disability manifested by chest pain; disability manifested by 
pain in the stomach area; and a kidney disorder, including 
Gilbert's syndrome, the appeal is denied.

Entitlement to an initial compensable evaluation for 
recurrent bloody nose is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

